                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

PEGGY S. FONT,                            : Case No. 3:18-cv-230
                                          :
      Plaintiff,                          : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
      Defendant.                          :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Motion for an Award of

Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

(Doc. #14). Specifically, the parties stipulate to an award to Plaintiff of attorney fees

in the amount of $7,201.14, in attorney’s fees and $400.00 in costs, in full satisfaction

and settlement of any and all claims Plaintiff may have under the EAJA in the above

case. Prior to Plaintiff filing an EAJA petition, the parties jointly reached a resolution

to settle EAJA fees in this case. The Parties’ Stipulation represents a compromise on

disputed positions and is not intended to set precedent for, or a representation of, any

specific hourly rate or total number of hours.

      The award of attorney fees will satisfy all of Plaintiff’s claims for fees, costs, and

expenses under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff, and

not her attorney, and can be offset to satisfy pre-existing debt that the litigant owes the
 United States under Astrue v. Ratliff, 130 S.Ct. 2521, 560 U.S. 586 (2010).

       After the court enters this award, if counsel for the parties can verify that

 Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

 award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly

 signed by Plaintiff.

                        IT IS THEREFORE ORDERED THAT:

       1.     The Parties’ Joint Motion for an Award of Attorney’s Fees
              under the Equal Access to Justice Act (Doc. #14) is accepted
              and the Commissioner shall pay Plaintiff’s attorney fees, costs,
              and expenses in the total amount of $7,601.14;

       2.     Counsel for the parties shall verify, within thirty days of this
              Decision and Entry, whether or not Plaintiff owes a pre-
              existing debt to the United States subject to offset. If no such
              pre-existing debt exists, Defendant shall pay the EAJA award
              directly to Plaintiff’s counsel pursuant to the EAJA assignment
              signed by Plaintiff; and

       3.     The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.

October 28, 2019                                  *s/Thomas M. Rose
                                                  Thomas M. Rose
                                                  United States District Judge




                                              2
